In the

       United States Court of Appeals
                                For the Seventh Circuit
                              Chicago, Illinois 60604
                          ____________________

                                        May 2, 2007

                                           Before

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge


No. 05-1823

IRMA ALEXANDER, Special,                             Appeal from the United States
Administrator of the Estate of                       District Court for the Northern
CHRISTEN CRUTCHER, deceased,                         District of Illinois, Eastern Division,

       Plaintiff-Appellant,

              v.                                     No. 00 C 2907

MOUNT SINAI HOSPITAL MEDICAL                         Charles P. Kocoras,
CENTER, SINAI HEALTH SYSTEM,                         Judge.
d/b/a MOUNT SINAI HOSPITAL
MEDICAL CENTER OF CHICAGO,
SINAI MEDICAL GROUP, et al.,

       Defendants-Appellees.

                                          ORDER

       Our opinion in the above captioned case, issued on April 24, 2007, is modified as
follows:

       1. On page 2, line 12, change "directed verdict" to "entry of judgment as a
       matter of law".
Appeal no. 05-1823                                                               Page 2

      2. On page 14, section II, line 2, change "a directed verdict" to "judgment as a
      matter of law".

      3. On page 19, last line, change "a directed verdict." to "judgment as a matter
      of law."

      4. On page 20, section B, line 1, change "directed verdict" to "judgment
      entered".

      5. On page 22, line 14, change "a directed verdict" to "judgment as a matter
      of law".

      6. On page 23, in the sixth line of the first full paragraph, the phrase
      "directed the verdict" should be changed to "entered judgment as a matter of
      law".

      7. On page 23, in line 11 of the first full paragraph, replace the passage
      beginning with "For a state law claim" and ending with the end of that
      paragraph, with the following:

             We review de novo the district court's grant of judgment as a matter of
      law. Murray v. Chicago Transit Auth., 252 F.3d 880, 886 (7th Cir. 2001). See
      also Mayer v. Gary Partners & Co., Ltd., 29 F.3d 330, 334 (7th Cir. 1994)
      (holding that, in diversity cases, all standards of appellate review are
      governed by federal law). Under Rule 50, a court should grant judgment as a
      matter of law when a party has been fully heard on an issue and there is no
      legally sufficient evidentiary basis for a reasonable jury to find for that party
      on that issue. Murray, 252 F.3d at 886. The standard for granting judgment
      as a matter of law mirrors the standard for granting summary judgment.
      Thus, we must view the evidence and all reasonable inferences drawn from
      that evidence in the light most favorable to the party against whom judgment
      was granted. Murray, 252 F.3d at 886-87.

      8. On page 25, line 9, change "directed verdict" to "entry of judgment as a
      matter of law".

      9. On page 25, line 12, change "direct the verdict" to "enter judgment".

      9. On page 25, lines 25-26, change "a directed verdict" to "judgment as a
      matter of law".

                                                            SO ORDERED.